                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 BANK OF NEW YORK MELLON,flk/a
 Bank of New York as Trustee for Registere,
                                                                          No. 3:19-cv-01650-YY
                Plaintiff,
         v.                                                              OPINION AND ORDER

 LUCILLE WILLS,

                Defendant.


MOSMAN,J.,

        On December 16, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F&R") [ECF 7], recommending that I dismiss this case without prejudice

because Plaintiff failed to respond to the courts' Order to Show Cause [ECF 6]. No objections

were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F &R



1 - OPINION AND ORDER
depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge You's reasoning and conclusions.

Therefore, I ADOPT the F&R [7] as my own opinion. This case is DISMISSED without

prejudice.

       IT IS SO ORDERED.

       DATED this _ _fday of January, 2020.




2 - OPINION AND ORDER
